FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HARVEST ROCK CHURCH, INC., itself               No.    20-55907
and on behalf of its member churches in
California; HARVEST INTERNATIONAL               D.C. No.
MINISTRY, INC., itself and on behalf of its     2:20-cv-06414-JGB-KK
member churches in California,                  Central District of California,
                                                Los Angeles
                Plaintiffs-Appellants,
                                                ORDER
 v.

GAVIN NEWSOM, in his official capacity
as Governor of the State of California,

                Defendant-Appellee.

             On Remand from the Supreme Court of the United States

Before: O'SCANNLAIN, RAWLINSON, and CHRISTEN, Circuit Judges.

      Pursuant to the Supreme Court’s order in Harvest Rock Church v. Newsom,

No. 20A94, 592 U.S. ___ (Dec. 3, 2020), we vacate our October 1, 2020, order

denying Harvest Rock Church’s motion for an injunction pending appeal; vacate

the district court’s September 2, 2020, order denying Harvest Rock Church’s

motion for a preliminary injunction; and remand to the district court for further

consideration in light of Roman Catholic Diocese of Brooklyn v. Cuomo, No.

20A87, 592 U.S. ___ (Nov. 25, 2020).
      Harvest Rock Church’s petition for rehearing en banc is DENIED as moot.

The motions to appear as amicus curiae, filed by Leading Epidemiologists and

Public Health Experts (ECF No. 42) and by Americans United for Separation of

Church and State, et al. (ECF No. 52), are DENIED as moot.

      REMANDED.




                                       2